Citation Nr: 0715115	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  03-32 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and A. M. 




ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from December 1972 to August 
1977.  The veteran died in October 2000.  The appellant is 
the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In the July 2004 Board remand and January 2006 supplemental 
statement of the case (SSOC), it was noted that the 
appellant's contentions were reasonably construed as raising 
a claim for cause of death benefits pursuant to provisions of 
38 U.S.C.A. § 1151 (West 2002).  This issue is referred to 
the RO for adjudication.  


FINDINGS OF FACT

1.  The veteran died in October 2000.  The death certificate 
lists the cause of death as cardiopulmonary arrest.  

2.  At the time of his death, the veteran had was service-
connected for intervertebral disc syndrome, rated as 40 
percent disabling; medial meniscus with chondromalacia 
patellar of the left knee with instability, rated as 30 
percent disabling; and degenerative joint disease (DJD) of 
the left knee, status post surgeries, rated as 10 percent 
disabling (the latter two disabilities will hereafter be 
referred to as the "left knee disability").  

3.  There is no nexus between the cause of the veteran's 
death and his period of active service or his service-
connected disabilities.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.1(k), 3.5(a), 3.303, 3.312 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service-connected disabilities may be either 
the principal or contributory causes of death.  38 C.F.R. § 
3.312(a).  A disability is the principal cause of death if it 
was the immediate or underlying cause of death, or was 
etiologically related to the death.  38 C.F.R. § 3.312(b).  A 
disability is a contributory cause of death if it contributed 
substantially or materially to the cause of death, combined 
to cause death, or aided or lent assistance to producing 
death.  38 C.F.R. § 3.312(c).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 38 U.S.C.A. § 
5107(b).

The veteran was service-connected for low back and left knee 
disabilities at the time of his death.  His combined 
disability evaluation was 60 percent.  The veteran died in 
October 2000.  On the date of his death, the veteran was 
found unconscious and unresponsive.  He died from 
cardiopulmonary arrest after advanced cardiac and pulmonary 
resuscitation failed.  The death certificate lists the cause 
of death as cardiopulmonary arrest.  Hyperlipidemia and 
chronic pain were listed as other significant conditions 
contributing to death but not resulting in the underlying 
cause.  

The appellant contends that the veteran died from taking 
medications prescribed for his service-connected knee and 
back disabilities.  She and her representative testified at a 
video conference hearing in January 2007 that the medication 
Vioxx caused a heart condition which caused the veteran's 
death, regardless of whether he took the medicine at the 
regular or a higher dose.  In the alternative, she argued 
that the combination of side effects from of all of the 
veteran's prescribed medications caused his death.  An 
autopsy was performed, but no toxicology work associated with 
the autopsy report is available. 

In December 2005, a VA physician wrote an opinion with regard 
to the cause of the veteran's death.  The physician noted 
that the veteran had a long history of low back and knee pain 
and was being treated with multiple medications but that no 
toxicology was performed at the time of autopsy.  At the time 
of his death, the medications taken by the veteran were 
listed as:  Valium, Skelaxin, Percodan, and Robaxin.  In 
addition to the medications listed at the time of his death, 
he had been prescribed Vioxx, Zocor, testosterone, and 
Methadone.  It was unclear to the 2005 physician whether the 
veteran was talking all of the above listed medications at 
once; the pathology note listed only Valium, Skelaxin, 
Percodan, and Robaxin.  The examiner concluded that of the 
veteran's medications, Percocet, Oxycodone, Vioxx, Methadone, 
Skelaxin, and Robaxin could be used to treat his service-
connected knee and back disabilities.  

The VA physician summarized the autopsy report which showed 
that the veteran had mild atherosclerotic coronary artery 
disease with no occlusions.  He also had focal myxoid 
degeneration of the aortic valve.  There was no evidence of 
myocardial infarction.  He had pan lobar congestion of the 
lungs but no detectable pulmonary thromboembolism.  There was 
no evidence of any cerebral disease or cerebellar 
infarctions.  

The VA physician opined that it was not likely that the 
prescription medications could have caused or contributed to 
the veteran's fatal cardiopulmonary arrest.  The examiner 
stated, "[i]f these drugs were taken as prescribed, there is 
no reason for them to cause cardiopulmonary arrest."  The 
examiner further stated that Percocet, Oxycodone, and 
Methadone were all respiratory suppressants, and if taken in 
excessive doses, they could have caused respiratory arrest 
and subsequent death.  However, in the absence of toxicology 
measurements, the examiner concluded that "it would be 
impossible to say whether this was the cause of the pulmonary 
arrest, but if they were taken in excessive doses, it is 
certain [sic] at least as likely as not that they could cause 
cardiopulmonary arrest."  

Thus, there is no competent evidence in the record which 
establishes a nexus, or link, between the veteran's death and 
his service-connected disabilities or medication taken for 
those disabilities.  With regard to the appellant's own 
opinion that the veteran's prescription medications caused 
his death, the appellant does not have the medical expertise 
to make such a finding.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The opinion of the 2005 physician is clear that the 
medication taken by the veteran for his service-connected 
disabilities, including Vioxx, when taken in correct dosages, 
could not have caused the veteran's death.  This opinion is 
entitled to great probative weight as the physician had the 
benefit of the entire claims folder to review, including the 
autopsy report and the veteran's medical records.  As there 
is no competent medical evidence which supports the veteran's 
contention that Vioxx, even at regular doses, caused the 
veteran's death, including a fatal heart disorder, the 
preponderance of the evidence is against the claim in this 
regard.

With regard to the appellant's contention that excessive 
amounts of the veteran's medication for his service-connected 
disabilities led to his death, there are notations in the VA 
and private medical treatment records in July 2000 that, per 
the appellant's report, the veteran was abusing Valium.  She 
reported that the veteran had a 20 year history of drug abuse 
and that he was currently taking an excessive dose, 15 
tablets of Valium per day, until his monthly supply ran out.  
After his supply ran out each month, he experienced 
withdrawal symptoms.  The VA clinic and the private medical 
facility were not aware prior to the appellant's report that 
the veteran was obtaining drugs from two sources.  

The only competent medical evidence on the question of 
whether excessive amounts of the veteran's medication for his 
service-connected disabilities led to his death is the 
opinion of the 2005 VA physician.  This opinion, however, 
does not establish the requisite nexus because it is 
speculative.  The 2005 opinion that it "would be impossible 
to say" whether excessive amounts of the veteran's 
medication for his service-connected disabilities led to his 
death, is too speculative in order to provide the degree of 
certainty required for medical nexus evidence.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Nor is there anything 
otherwise in the record that would provide the requisite 
nexus.  For example, neither the death certificate or the 
autopsy report indicated that the veteran's death was the 
result of a drug overdose.

The October 2000 autopsy report did not state that the 
veteran died as a result of his prescription medications.  It 
did not find that the veteran died because of his service-
connected knee and back disabilities, nor did it find that 
his knee and back disabilities contributed to his death in 
any way.  While the death certificate noted chronic pain as a 
significant condition contributing to death, that document 
also noted that chronic pain did not result in the underlying 
cause of death.  For that reason, the Board finds that the 
service-connected disabilities did not contributed 
substantially or materially to the cause of death, combine to 
cause death, or aided or lent assistance to producing death.

Generally, service connection is warranted for a disability 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  Service connection will be 
rebuttably presumed for certain chronic diseases that are 
manifest to a compensable degree within the year after active 
duty .  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).  

The veteran never filed a claim for service connection for 
heart or respiratory problems, nor was he diagnosed with a 
cardiovascular disability within an applicable presumptive 
period.  In fact, his-post service medical records are 
negative for a diagnosis of a heart or respiratory disorder.  
In addition, the veteran's service medical records (SMRs) are 
negative for any diagnosis of or treatment for a 
cardiovascular or respiratory problem.  The Board finds that 
the preponderance of the evidence is against service 
connection for the cause of the veteran's death due to any 
type of cardiovascular or respiratory problem.  38 U.S.C.A. 
§ 5107(b).   

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in March 2003, the RO advised the appellant of the 
evidence needed to substantiate her claim and explained what 
evidence VA was obligated to obtain or to assist the 
appellant in obtaining and what information or evidence the 
appellant was responsible for providing.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The March 2003 VCAA 
letter does not specifically ask the appellant to provide any 
evidence in her possession that pertains to the claim. Id. at 
120-21.  However, the August 2004 VCAA letter did make the 
specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
March 2003 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the appellant nor her representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the appellant.  The Board 
finds that any deficiency in the notice to the appellant or 
the timing of these notices is harmless error.  See Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the Court found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case).  

The Board notes that the appellant was not informed that a 
disability rating and effective date would be assigned if her 
claim was granted.  However, since the appellant's claim is 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the appellant.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, autopsy report, and organ donor 
records.  In addition, a VA medical opinion was developed.  
The Board does not find that further medical opinion is 
required as any additional medical opinion would also have to 
resort to speculation with regard to the question of whether 
excessive doses of medication for the veteran's service-
connected disabilities caused the veteran's death.  

The appellant testified that she would make further attempts 
to develop any toxicology reports or blood work prepared in 
connection with the veteran's death, and the record was left 
open for 60 days from the date of the video conference 
hearing for that purpose.  However, while she submitted 
additional private treatment records, VA treatment records, 
documents containing information about various medications, 
and printed materials garnered from various medical websites, 
no toxicology report has been associated with the claims 
folders.  

After the hearing, the veteran's step-daughter requested 
additional time to develop reports of blood work taken in 
connection with the veteran's autopsy and help from VA in 
obtaining these results.  However, as the veteran's step-
daughter is not the appellant in this case, she does not have 
standing to make such requests.  Moreover, no additional 
identifying information has been provided with regard to the 
location of the blood test results.  Absent adequate 
identifying information, VA has no duty to assist in the 
development of private medical evidence.  38 U.S.C.A. 
§ 5103A(b).
Accordingly, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  




ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


